Citation Nr: 1700042	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  16-28 194	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity to include hand, arm, and shoulder as secondary to service-connected diabetes mellitus, Type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity to include hand, arm, and shoulder as secondary to service-connected diabetes mellitus, Type II.

3.  Entitlement to service connection for carpal tunnel syndrome, right upper extremity as secondary to peripheral neuropathy of the right upper extremity, to include hand, arm, and shoulder.

4.  Entitlement to service connection for carpal tunnel syndrome, left upper extremity as secondary to peripheral neuropathy of the left upper extremity, to include hand, arm, and shoulder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a June 2016 substantive appeal on a VA Form 9 the Veteran, through his representative, requested a hearing before a Veterans Law Judge of the Board by live videoconference.  The Veteran, through his representative, withdrew this request in December 2016.


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


